      Case 1:20-cv-00192-DAD-EPG Document 31 Filed 03/08/21 Page 1 of 2

                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA



KEITH JEROME WRIGHT,                         Case No. 1:20-cv-00192-DAD-EPG (PC)

               Plaintiff,

       v.

J. DAVIS, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendants.                   AD TESTIFICANDUM
                                     /

Keith Jerome Wright, CDCR # AN-1771, a necessary and material witness in a settlement
conference in this case on April 8, 2021, is confined in the California Substance Abuse
Treatment Facility (CSATF), in the custody of the Warden. In order to secure this inmate's
attendance it is necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the
custodian to produce the inmate before Magistrate Judge Kendall J. Newman, by Zoom video
conference from his place of confinement, on Thursday, April 8, 2021 at 1:30 p.m.

                              ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by Zoom video
      conference, to participate in a settlement conference at the time and place above, until
      completion of the settlement conference or as ordered by the court. Zoom video
      conference connection information will be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order by fax on the Litigation
      Office at the California Substance Abuse Treatment Facility at (559) 992-7191 or via
      email.

   4. Any difficulties connecting to the Zoom video conference shall immediately be reported
      to Alexandra Waldrop, Courtroom Deputy, at awaldrop@caed.uscourts.gov.

                    WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CSATF, P. O. Box 7100, Corcoran, California 93212:

WE COMMAND you to produce the inmate named above to testify before Judge Newman at
the time and place above, by Zoom video conference, until completion of the settlement
conference or as ordered by the court.
      Case 1:20-cv-00192-DAD-EPG Document 31 Filed 03/08/21 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.


   Dated:    March 8, 2021                           /s/
                                              UNITED STATES MAGISTRATE JUDGE
